3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 11/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: heating element 28 in figure 2a is shown as two heating elements placed along the “top” and “bottom” outer surface of core 24.  Note Figure 2a does not depict a heating element wrapped around the core 24.  Further note that the original specification only suggested that a fitting at each end of the hose was connected to the heating element.  The original disclosure did not label what was considered a fitting.  Therefore, 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element  wrapped around a core of the hose “ and “the heating element being connected to the fittings at each end of the hose”  and “the heating element extending within the entire length of the channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note New Figure 2a does not depict a heating element wrapped around the core 24.
Note New Figure 1 does not show the fittings connected to the heating element.
Note none of the figures show the heating element extending the entire length of the channel.  As this is argued to be a key feature distinguishing over the art, it must be clearly shown to be claimed. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 8 depends from claim 1, which requires the heating element to be within the hose channel, claim requires the heating element to be wrapped around the hose channel.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a heating element within the hose channel or a heating element wrapped around the hose channel, does not reasonably provide enablement for a heating element both within the hose channel and also wrapped around the hose channel as is required by claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, Claim 8 depends from claim 1, which requires the heating element to be within the hose channel, claim requires the heating element to be wrapped around the hose channel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Claim(s) 1-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2013/022340A1) in view of Marsalek et al. (US 2014/3861099A1).
Schulz discloses in reference to claim:
1. A method of regulating a temperature of a fluid within a hose 16 of a fluid dispensing system, the method comprising: passing the fluid through the hose 16, wherein the fluid dispensing system comprises: a control unit 22; a hose 16 attached to and fluidly connected with the control unit via pump 14, the hose having a length and  a channel extending therethrough; and a heating element 20 mounted to the hose along substantially its entire length; sensing, with the heating element, a temperature of the fluid in the hose to generate a sensed temperature, the sensed temperature based on the temperature of the fluid along the entire length of the hose.; comparing, with the control unit, the sensed temperature of the fluid in the hose to a reference temperature of the fluid; adjusting, with the control unit, an input of the heating element in response to the comparison of the sensed temperature of the fluid in the hose to the reference temperature such that the temperature of the fluid is adjusted towards the reference temperature.
Schulz discloses specifically:
[0049] So as to heat the medium pumped from the storage container 12, or to maintain the temperature of said medium, the hose 16 is provided with a heating element, which is denoted in the figure by reference sign 20. The heating element 20 extends over a large part of the length of the hose 16 so that it is possible to introduce heat into the medium during practically the entire circulation through the hose 16. For example, the heating element 20 may be a heating wire, which generates heat over its entire length by application of a voltage.  Note that Shultz is considered to disclose a heating element that extends effectively the entire length of the hose. 
[0052] The control and regulation device 22 is connected to an a.c. voltage network, which supplies the necessary energy both for the heating element 20 and for the other components. A switch element 24, which switches the heating element 20 on and off in a controlled manner, is arranged in series with the heating element 20. The heating element 20 is preferably only switched on for a half-wave, and is switched off again during the subsequent half-wave so as to thus prevent radio interference and large increases in current. The switch element 24 may be a TRIAC for example.

[0053] The control and regulation device 22 also has a control circuit 30, which is designed to control the switch element 24 in such a way that a predefinable temperature of the medium is achieved. The desired temperature of the medium can be adjusted, for example, via a control element 32, which is connected to the control circuit 30. In addition, the temperature of the medium can be displayed to the user via a digital display device 34, which likewise is connected to the control circuit 30.

[0054] The control circuit 30 itself has a controller 36, which receives data from a power detection device 38 and a resistance detection device 40. In addition, the controller 36 has access to a memory 42, in which the calibration values are stored.
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.
Shultz does not explicitly disclose the heating element extends within the channel of the hose.
Marsalek discloses a similar heating device wherein the heating element is either provided disposed within the channel of the hose, or wrapped around the core of the hose. 
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A, C or D to provide the heating element within or wrapped around the hose portion of the device. [0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature. One of skill would be motivated to provide the heating element within the hose such that the temperature sensed by the heating element is more closely representing the temperature of the fluid rather than needing to be correlated to the temperature of the hose itself. 

2. The method of claim 1, wherein the heating element is a wire and is configured such that a resistance of the heating element changes in response to a change in a temperature of the heating element.
The heating element 20 extends over a large part of the length of the hose 16 so that it is possible to introduce heat into the medium during practically the entire circulation through the hose 16. For example, the heating element 20 may be a heating wire, which generates heat over its entire length by application of a voltage. Note that Shultz is considered to disclose a heating element that extends effectively the entire length of the hose. 


3. The method of claim 1, wherein sensing the temperature of the fluid in the hose with the heating element comprises measuring a resistance of the heating element.
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.

4. The method of claim 3, wherein measuring the resistance of the heating element comprises: applying a current through the heating element; measuring a voltage drop across the heating element; and calculating the resistance of the heating element from the measured voltage drop and applied current, according to Ohm's law.
[0025] In a preferred development, the resistance value of the heating element is detected in periods in which the heating element is not supplied with electrical energy for heating.
[0026] This measure has the advantage that a very accurate resistance measurement is possible. Of course, it would also be conceivable to detect the resistance value during a heating phase, or for example to detect the electrical voltage fed to the heating element in the zero crossing.
[0027] In a preferred development of the method according to the invention, the resistance value of the heating element is established via a resistance ratio measurement.

5. The method of claim 1, wherein adjusting the input of the heating element comprises adjusting the current being applied to the heating element.  Note that adjusting voltage results in an adjustment of current. 

Note that the heating element 20 is provided along the entire length of the hose and the temperature of the fluid is controlled by the temperature of the entire length of the heater and therefore the average temperature of fluid across the length of the hose is sensed. 
	
7. The method of claim 1, wherein the heating element is disposed within the channel of the hose, wherein the heating element is in direct contact with the fluid, and wherein sensing the temperature of the fluid in the hose further comprises directly sensing the temperature of the fluid with the heating element.  
	Note that Shultz discloses sensing the temperature of the fluid in the hose further comprises directly sensing the temperature of the fluid with the heating element. Marsalek further teaches providing the heating element in direct contact with the fluld. Together teaching  wherein the heating element is disposed within the channel of the hose (Marsalek), wherein the heating element is in direct contact with the fluid (Marselek), and wherein sensing the temperature of the fluid in the hose further comprises directly sensing the temperature of the fluid with the heating element (Shultz).  

Noting that claim 1 requires the heating element to be within the hose core (see Fig. 2), claim 8 is examined as best understood to substitute the heating element wrapped around the core for the heating element within the core. 
8. The method of claim 1, wherein the heating element is wrapped around a core of the hose, wherein sensing the temperature of the fluid in the hose further comprises indirectly sensing the temperature of the fluid through the core of the hose with the heating element.
Marsalek discloses a similar heating device wherein the heating element is either provided disposed within the channel of the hose, or wrapped around the core of the hose. 
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A,C or D to provide the heating element within or wrapped around the hose portion of the device. 
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.
15. (New) The method of claim 1, wherein a fitting is disposed at each end of the hose, and
wherein the heating element is connected to the fitting at each end of the hose.  
	Note the specification does not give any guidance or description of what constitutes a fitting nor how the fitting is connected to the heating element.  As such the pump and nozzle of Shultz are considered to be fittings and  connected –at least through physical contact—to the heating element 20 that runs effectively the entire length of the hose. 


Claim(s) 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Marsalek et al. (US 2014/3861099A1) and further in view of of Chrow (US 3522413) or Dunlap (US 3097288)  
	Schulz in view of Marlsalek discloses the claimed invention as delineated above and further in reference to claim:
9. A heated hose assembly for managing a fluid, the heated hose assembly comprising: a hose 16 comprising: a channel formed by an internal cavity of the hose, the channel extending through the hose, wherein the channel is configured to transport the fluid through the hose; a heating element 20 mounted to the hose, wherein the heating element extends along an entire length of the hose, wherein the heating element is configured such that the resistance of the heating element changes in response to a change in a temperature of the heating element; a fitting (pump 14 and nozzle 18) disposed at each end of the hose the heating element being connected to fitting at each end of the hose and a control unit detachably affixed to and in fluid communication with the hose, wherein the control unit is configured to supply a pressurized source of fluid into the channel of the hose, wherein the control unit is configured to supply current to the heating element, and wherein the control unit is configured to sense the resistance of the heating element. See explanation above with respect to claim 1.
Note the specification does not give any guidance or description of what constitutes a fitting nor how the fitting is connected to the heating element.  As such the pump 14 and nozzle 18 of Shultz are considered to be fittings and  connected –at least through physical contact—to the heating element 20 that runs effectively the entire length of the hose. 

	Schulz/Marsalek does not explicitly disclose a hose with a protective cover radially surrounding the hose core. Such a practice is well known in the art as evidenced by Chrow or Dunlap.  Chrow and Dunlap discloses similar heating devices wherein the fluid hose is surrounded by a protective cover.
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A,C or D to provide a protective cover surrounding the fluid hose having the heating element within or wrapped around the hose portion of the device. 

10. The heated hose assembly of claim 9, wherein the control unit is configured to sense a change in the resistance of the heating element. See Schulz/Marsalek as explained above with respect to claim 2 
Note Schulz  and Chrow discloses the heating element extends along substantially the entire length of the hose. 

13. The heated hose assembly of claim 9, wherein the heating element is configured such that the temperature of the heating element changes in response to a change in current across the heating element.  The nature of an electric heating element is one that the heating element is configured such that the temperature of the heating element changes in response to a change in current across the heating element, i.e. current causes the element to heat. 

14. The heated hose assembly of claim 9, wherein the heating element comprises a cover that is configured to transfer thermal energy from the heating element to the fluid in the channel of the hose.
	Note Chrow discloses a heating element having a cover 13 configured to transfer heat from the heating wire to the fluid in the hose. 

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the pending claim(s) 1-5, 7-10, 13-15  have been considered but are moot because the new ground of rejection does not rely on any reference as it was previously  applied in the prior rejection of record and Applicant’s amendment necessitated the new grounds of rejection which addresses any arguments as they regard the newly applied rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761